Mr. Chief Justice McIver,
dissenting. While I concur in all the conclusions reached by Mr. Justice Pope in his opinion, except the last, I cannot concur in that, as I do not think there was any error of law, on the part of the Circuit Judge, in excluding the testimony of Mrs. Moss offered by the defendant, after the State had closed its testimony in reply, for the purpose of impeaching “the character and credibility of certain witnesses,” who had, for the first time, testified for the State in reply. It seems that the defendant, in offering his testimony, introduced witnesses who impeached the character of the deceased for violence, and testified “as well to individual acts of violence, within their personal knowledge and the personal knowledge of the defendant, • Charles C. Summer,” and the State, in reply, offered five witnesses to rebut that testimony. One of the witnesses offered by the State, in reply, was Willis M. Wilson, who testified only as to the good character of deceased. Another witness was Mrs. Murdock, the wife of the deceased, who denied two acts of violence, which seems to have been charged as done or threatened to her personally by her husband — one a threat to slap her jaws and the other jerking her out of bed when her child was only four days old — and she also testified as to his general kind treatment of her. Now the testimony of Mrs. Moss, which is here in question, was manifestly introduced for two purposes: ist. To assail the credit of Mrs. Murdock by showing that her testimony, denying that her husband had jerked her out of bed when her child was only four days old, was not true. 2d. To impeach the general character of Willis M. Wilson, one of the five witnesses introduced by the State, in reply, to sustain the peaceable char*43acter of the deceased, which had been assailed by the testimony of the defense.
7 As to the first, it would have been clearly incompetent to receive the evidence of Mrs. Moss, at any time, to contradict Mrs. Murdock as to a collateral issue, brought out in her cross-examination. The rule upon this subject is thus stated in io Ency. of Plead. & Prac., 294-5: “The cross-examining party is concluded by the answer which a witness gives to a question concerning a collateral matter, and no contradiction will be allowed even for the purpose of impeaching the witness.” This rule has been, in express terms, recognized in this State in the comparatively recent case of State v. Wyse, 33 S. C., at page 592-3, as based upon the authority of the standard text-writers on Evidence — Starkie, Philips and Greenleaf — and other authorities there cited. It is true that one exception to this rule is there recognized, which, however, has no application to the present case. Now, in this case, the issue which the jury were called upon to try was whether the defendant was guilty of the offense charged in the indictment, and not whether he had been guilty of brutal treatment of his wife; the latter issue was, therefore, clearly a collateral issue, and under the authorities above cited it was not competent to introduce testimony to contradict the testimony of Mrs. Murdock as -to such collateral issue, brought out on her cross-examination.
8 As to the second purpose for which the testimony of Mrs. Moss was offered — to impeach the general character of the witness, Willis M. Wilson — it seems to me, that was a matter for the discretion of the Circuit Judge; and I see nothing whatever in the case to warrant the idea that such discretion was abused. In 8 Ency. of Plead. & Prac., 133-4, 1 find the following language: “And it is within the discretion of the Court to permit the introduction of evidence in surrebuttal where the plaintiff, in reply, has not transgressed the proper bounds of evidence in rebuttal, though in that case the privilege cannot be claimed as matter *44of right.” The same view is manifestly recognized in the case of State v. Jones, 29 S. C., at page 231, where it is said: “The true view is that, when the State or a plaintiff attacks the character of a witness for the defense, a new issue is then raised which could not have been before presented, and upon such new issue the defense has the right to offer testimony, as it could not before have been offered. It will not do to say, as has been said, that the view which we have taken, would lead to interminable protraction of the investigation, and the controversy might go on indefinitely; for it must be remembered that the extent of the inquiry into character is sufficiently under the discretion of the Court to prevent the evil result apprehended" (italics mine). While, therefore, there are certain rules regulating the time and manner in which testimony is to be introduced, yet, as was said in State v. Clyburn, 16 S. C., at page 378, upon the authority of the cases there cited: “The conduct of a case in the Circuit Court, so far as it relates to the time when testimony may be introduced, must be left to the discretion of the Circuit Judge, to be governed by the particular circumstances of each case.” Now, when the Circuit Judge in this case found that the proposition was to impeach the general character of Wilson, who had testified solely as to the peaceable character of the deceased, he might very well have concluded that such a departure from the general rule was not only unwarranted by the particular circumstances of this case, but might lead to- an indefinite protraction of an inquiry into- character merely, and should not be permitted. At all events, I am unable to perceive any error of law in the ruling complained of. It seems to- me, therefore, that the judgment of the Circuit Court should be affirmed.